Exhibit 10.1

 

OMNIBUS AMENDMENT

to

COCA-COLA CONSOLIDATED, INC.

NONQUALIFIED EMPLOYEE BENEFIT PLANS

 

 

THIS OMNIBUS AMENDMENT (this “Amendment”) is executed this 6th day of September,
2019, by Coca-Cola Consolidated, Inc., a Delaware corporation (the “Company”).

 

Statement of Purpose

 

The Company maintains the nonqualified benefit plans for eligible employees of
the Company and its affiliates listed on the attached Appendix (the
“Nonqualified Benefit Plans”). Effective as of January 1, 2019, the Company
changed its name from Coca-Cola Bottling Co. Consolidated to Coca-Cola
Consolidated, Inc. By written consent dated December 28, 2018, the Board of
Directors of the Company directed the officers of the Company to perform all
acts and deeds such officers deem necessary or advisable to reflect the
corporate name change. In consideration of the directive by the Board, the
Company desires to amend the Nonqualified Benefit Plans to change the name of
each affected plan.

 

NOW, THEREFORE, the Company does hereby declare that the Nonqualified Benefit
Plans are hereby amended effective as of January 1, 2019 as follows:

 

1.The legal name of each plan listed on the attached Appendix shall be changed
to the new plan name as reflected in the attached Appendix, and all references
in the applicable plan document to each plan name on and after January 1, 2019
shall be changed to reflect the new plan name.

 

2.Except as expressly or by necessary implication amended hereby, the
Nonqualified Benefit Plans shall continue in full force and effect.




 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on the
day and year first above written to be effective as of January 1, 2019.

 

 

COCA-COLA CONSOLIDATED, INC.

 

 

 

 

 

By:

 

/s/ E. Beauregarde Fisher III

 

Name:

 

E. Beauregarde Fisher III

 

Title:

 

Executive Vice President, General Counsel and Secretary

 




 

 

--------------------------------------------------------------------------------

 

APPENDIX to OMNIBUS AMENDMENT FOR NONQUALIFIED PLANS

 

Plan Name Before January 1, 2019

New Plan Name on and after January 1, 2019

Coca-Cola Bottling Co. Consolidated Officer Retention Plan

Coca-Cola Consolidated, Inc. Officer Retention Plan

Coca-Cola Bottling Co. Consolidated Long Term Retention Plan

Coca-Cola Consolidated, Inc. Long Term Retention Plan

Coca-Cola Bottling Co. Consolidated Director Deferral Plan

Coca-Cola Consolidated, Inc. Director Deferral Plan

Coca-Cola Bottling Co. Consolidated Supplemental Savings Incentive Plan

Coca-Cola Consolidated, Inc. Supplemental Savings Incentive Plan

Coca-Cola Bottling Co. Consolidated Amended and Restated Long-Term Performance
Plan

Coca-Cola Consolidated, Inc. Amended and Restated Long-Term Performance Plan

Coca-Cola Bottling Co. Consolidated Amended and Restated Annual Bonus Plan

Coca-Cola Consolidated, Inc. Amended and Restated Annual Bonus Plan

Coca-Cola Bottling Co. Consolidated Long-Term Equity Performance Plan

Coca-Cola Consolidated, Inc. Long-Term Equity Performance Plan

 

 